EXHIBIT 10.33

LEASE

THIS AGREEMENT is made as of the 4th day of September, 2006, between THE GRAHAM
COMPANIES, a Florida corporation, hereinafter called “Lessor”, and BANKUNITED,
FSB, hereinafter called “Lessee”.

ARTICLE I

DEMISE, TERM

Section 1.0 - Demise: Term:

Lessor, in consideration of the agreement of Lessee herein contained, hereby
leases and demises to Lessee an agreed 53,300 square feet of office/flex space
along with 213 parking spaces located at 14801 Oak Lane, Miami Lakes, Miami-Dade
County, Florida, 33016, and designated as Building No. 56A (hereafter, the
“Premises”), in the Miami Lakes Business Park West, for a term beginning on
September 1, 2006, continuing for seven (7) years and four (4) months ending
December 31, 2013 (hereafter, the “Term”), reserving to Lessor the rental
hereinafter set forth in this Lease, (the “Lease”), to be upon all of the terms
and conditions herein contained.

ARTICLE II

LESSEE’S COVENANTS

Lessee hereby covenants with Lessor as follows:

Section 2.0 - Rental:

(a) Rental shall be paid in advance on or before the first day of each month,
together with applicable tax thereon as follows:

 

PERIOD

   MONTHLY
RENT    TAX*    TOTAL

September 1, 2006 through December 31, 2006

   $ 43,750.42    $ 3,062.53    $ 46,812.95

January 1, 2007 through April 30, 2007

   $ 0.00    $ 0.00    $ 0.00

May 1, 2007 through December 31, 2007

   $ 43,750.42    $ 3,062.53    $ 46,812.95

January 1, 2008 through December 31, 2008

   $ 45,719.19    $ 3,200.34    $ 48,919.53

January 1, 2009 through December 31, 2009

   $ 47,776.55    $ 3,344.36    $ 51,120.91

January 1, 2010 through December 31, 2010

   $ 49,926.50    $ 3,494.85    $ 53,421.35

January 1, 2011 through December 31, 2011

   $ 52,173.19    $ 3,652.12    $ 55,825.31

January 1, 2012 through December 31, 2012

   $ 54,520.98    $ 3,816.47    $ 58,337.45

January 1, 2013 through December 31, 2013

   $ 56,974.43    $ 3,988.21    $ 60,962.64

 

* All sales, use, or similar taxes now or hereinafter imposed on the payment of
rent by Lessee, whether federal, state, or local, which is currently 7.0%.

(b) Lessee acknowledges that late payments or returned checks by Lessee to
Lessor of rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of such costs being extremely difficult and impractical to fix.
Such costs include, without limitation, processing and accounting charges and
late charges or handling charges that may be imposed on Lessor for late payment
of obligations paid out of the cash flow from Lessee. Therefore, if any
installment of rent or other required payment due from Lessee is not received by
Lessor when due or is paid by a check which is returned, Lessee shall pay to
Lessor an additional sum of five percent (5%) of the then current minimum
monthly rent as a late or returned check charge. In the case of a late payment
and a returned check, the amount charged will be for both the late payment and
the returned check (i.e., a double charge equaling a total of 10%). The parties
agree that this late payment and returned check charge represents a fair and
reasonable estimate of the costs that Lessor will incur. Acceptance of a late
charge or returned check charge shall not constitute a waiver of Lessee’s
default with respect to the overdue amount or prevent Lessor from exercising any
of the other rights and remedies available to Lessor. All amounts owing by
Lessee under this Lease shall be deemed to be rent or additional rent, and if
payment of the same are past due, interest on the amounts owing shall be due at
the rate of eighteen percent (18%) per annum. Lessee shall pay all sales, use or
similar taxes now or hereinafter imposed on the payment of rent by Lessee,
whether federal, state or local, which is currently 7.0%.

Section 2.1 - Security Deposit: This Section is intentionally left blank.

 

1



--------------------------------------------------------------------------------

Section 2.2 - Rent Payment:

Lessee shall pay the rent herein reserved, in advance and without demand,
promptly upon the days the same becomes due and payable to Lessor at 6843 Main
Street, Miami Lakes, Florida, 33014, or at such address as may from time to time
be designated by Lessor.

Section 2.3 - Use:

Lessee, its successors and assigns, shall use the Premises exclusively for the
purpose of operating a general and administrative office, and the parking lot
for employees and visitors only, and for no other use without the prior written
consent of Lessor. Outside storage, including without limitation, storage of
trucks and other vehicles, is prohibited without Lessor’s prior written consent.

Section 2.4 - Assignment, Subletting:

(a) Lessee shall not sublet the Premises or any part thereof or assign any
interest in this Lease (whether by sale of assets, merger, consolidation or
otherwise, or by sale or disposition of control or ownership) without first
having obtained the written consent of Lessor. Lessor hereby consents to the
assignment of this Lease to a wholly owned subsidiary, wholly owned affiliate,
the parent or holding company of the original Lessee, or any entity that has
acquired all or substantially all of the assets of the original Lessee whether
by merger or purchase with the exception that Lessee shall not have the right to
sublease or assign all or any part of the Premises to organizations conducting
their primary business in retail sales, food services, or health care, but no
such assignment shall relieve the Assignor of any liability hereunder.
Notwithstanding the foregoing, Lessee may sublease a portion of the Premises to
intercompany or related parties.

(b) Lessor shall have the right of first refusal to repossess the space to be
subleased or assigned. In the case of such repossession by Lessor, this Lease
shall terminate on that date of repossession and shall then be null and void and
of no further force or effect, and neither Lessor nor Lessee shall have any
further obligation or liability hereunder except as provided in Sections 4.16
and 4.22 of this Lease as the Lease applies to space vacated. This Lease shall
remain in effect on any space not repossessed by Lessor.

(c) Should Lessor not exercise its right of first refusal to repossess the
Premises, Lessee shall be free to sublet such space to any third party with the
exception of the aforementioned, subject to the following conditions:

(1) In no event shall more than two tenants be allowed to occupy said Premises
(Tenant and one subtenant or two subtenants).

(2) Any subtenancy shall be for not more than one day less than the remaining
term of the original Lease as may be extended.

(3) No sublease shall be valid and no sublessee shall take possession of the
Premises subleased until an executed counterpart of such sublease has been
delivered to Lessor.

(4) No sublessee shall have a right further to sublet; and

(5) Any sums or other economic consideration received directly or indirectly by
Lessee or any other entity related to or affiliated with Lessee, as a result of
such subletting (except rental or other payments received which are attributable
to the amortization of the cost of leasehold improvements, other than building
standard tenant improvements made to the sublet portion of the Premises by
Lessor), whether denominated rentals under the sublease or otherwise, which
exceed, in the aggregate, the total sums which Lessee is obligated (allocable to
that portion of the Premises subject to such sublease) shall be payable to
Lessor as additional rental under this Lease without effecting or reducing any
other obligation of Lessee hereunder. In no event shall Lessee sublease the
Premises and charge less rent per month than stipulated in this Lease.

(6) Notwithstanding anything contained in this Lease or any Addendum attached
hereto, or otherwise, no sublessee shall have any rights as to building
identification without the prior written consent of Lessor. No sign,
advertisement, notice or other lettering shall be exhibited, inscribed, painted
or affixed by any sublessee on any part of the outside or inside of the Premises
or building without the prior written consent of Lessor. In the event of the
violation of the foregoing, Lessor may, at its sole option, treat such violation
as an event of default hereunder. In addition, Lessor may remove such lettering
without any liability and may charge the expense incurred by such removal to the
Lessee and/or sublessee. The prior approval of all lettering must be obtained by
sublessee from Lessor.

(7) Regardless of Lessor’s consent, no subletting or assignment shall release
Lessee from Lessee’s obligations hereunder; nor shall it alter the primary
liability of Lessee to pay the rental and to perform all other obligations to be
performed by Lessee hereunder. The acceptance of rental by Lessor from any other
person shall not be deemed to be a waiver by Lessor of any provision

 

2



--------------------------------------------------------------------------------

hereof. In the event of default by any assignee of Lessee or any successor of
Lessee in the performance of any of the terms hereof, Lessor may proceed
directly against Lessee without the necessity of exhausting remedies against
such assignee or successor.

(8) Lessee shall be expressly prohibited from subleasing to any sublessee or
from assigning to any party whose intended business use is other than that
described in Section 2.3 herein unless otherwise approved by Lessor in writing.

(9) In no event shall any amendment to the sublease, whether or not Lessor shall
approve same, affect or modify or be deemed to affect or modify the Lease in any
respect.

(10) In no event shall Lessor be deemed to be in privity of contract with
sublessee or owe any obligation or duty to sublessee under the Lease or
otherwise. Any duties of Lessor under the Lease or required by law being in
favor of or for the benefit of Lessee are enforceable solely by Lessee.

Section 2.5 - Surrender/Hold Over:

(a) Upon the expiration of the Term of this Lease, Lessee will, without demand,
quietly and peacefully deliver possession of the Premises (including any
improvements that may be made by Lessee except as provided for in Section 4.34)
to Lessor in as good condition as when received, ordinary wear and tear only
excepted. Lessee agrees that, if Lessee does not surrender to Lessor said
Premises at the end of the term of this Lease, or upon any cancellation of the
Term of this Lease, then Lessee will pay to Lessor all damages Lessor may suffer
on account of Lessee’s failure to so surrender to Lessor possession of said
Premises, and will indemnify Lessor on account of delay caused Lessor in
delivering possession of said Premises to any succeeding tenant so far as such
delay is occasioned by failure of Lessee to so surrender said Premises. Lessee
will pay to Lessor all damages including, but not limited to, loss of profits.

(b) Any holding over after the expiration of the Term hereof, with the consent
of Lessor, shall be construed to be a tenancy from month to month at a rental
rate to be determined and provided for in the written consent document and shall
otherwise be on the terms and conditions herein specified, so far as is
applicable. This consent must be in writing. In the absence of any written
agreement to the contrary, if Lessee, or any assignee or sublessee shall remain
in occupancy after the expiration of the Lease Term, it shall so remain as a
Tenant at Sufferance from month-to-month and all provisions of this Lease
applicable to such tenancy shall remain in full force and effect, except that
Lessee shall pay rent at the maximum allowable by Florida Statutes. Acceptance
by the Lessor of any Rent after termination shall not constitute a renewal of
this Lease or a consent to such hold over occupancy nor shall it waive the
Lessor’s right of re-entry or any other right contained in this Lease or
provided by law. Holding over for any partial month will require Lessee to pay
the full monthly rental payment.

Section 2.6 - Floor Loads:

All heavy business machines or heavy equipment to be moved into the Premises
(excluding that equipment or replacement of same currently in the Premises) will
be done only with the prior written approval of Lessor, which consent will not
be unreasonably withheld, but which may be conditioned upon moving by skilled
licensed handlers and installation and maintenance at Lessee’s expense of
special reinforcing and settings adequate to absorb and prevent noise and
vibration.

Section 2.7 - Alterations, Additions, Improvements:

(a) Lessee shall commit or permit no waste or injury to the Premises, and Lessee
shall not make any alterations, additions, or improvements, inside or outside,
including, without limitation, any holes in or penetrations of the roof, without
the prior written consent of Lessor. At least fifteen (15) days’ notice in
writing must be given Lessor before Lessee desires to make any such alterations,
additions or improvements.

(b) All additions or improvements, except only office furniture and fixtures
which shall be readily removable without injury to the Premises, shall be and
remain a part of the Premises at the expiration of this lease, except as
provided for in Section 4.34.

(c) Lessee shall not be permitted to install any type of wallcovering on an
exterior building wall.

Section 2.8 - Lessee’s Compliance:

Lessee will not use or permit the Premises to be used for any illegal, immoral
or improper purposes, and Lessee will execute and comply with, at Lessee’s own
cost and expense, all laws, rules, orders, ordinances and regulations now in
force or at any time issued, applicable to the Premises or to Lessee’s occupancy
thereof, by the Local, State and Federal governments and of each and every

 

3



--------------------------------------------------------------------------------

department, bureau and official thereof, and with any fire underwriting
requirements of any insurance company. Lessee shall not advertise or permit any
advertising which, in Lessor’s opinion, tends to injure the reputation of the
building or impair its desirability; and upon written notice from Lessor, Lessee
shall refrain from or discontinue any such advertising. Lessee’s use and
occupancy of the Premises must be carried out so as not to cause or permit any
loud or unreasonable noises or unreasonable disturbances to emanate therefrom,
and so as not to disturb, annoy or otherwise interfere with the use and
enjoyment of other spaces and public spaces by tenants and visitors. Lessee
shall not permit any refuse, debris or rubbish to be placed in public spaces at
the building and shall not allow the same to collect or accumulate in the
Premises.

Section 2.9 - Liability:

Lessee agrees to indemnify and save Lessor harmless from any and all liability
for any damage to any person or property throughout the Term of this Lease and
any extension or renewal thereof, occasioned by or resulting from the breakage,
leakage or obstruction of the water, gas or sewer pipes or of the roof or rain
ducts, or any fire sprinkler or other quenching system, or other leakage or
overflow or otherwise, in or about the Premises, or from any carelessness,
negligence or improper conduct on the part of Lessee or Lessee’s employees,
subtenants (if any), or agents, on, in, or about the Premises, or the hallways
and public areas (if any) adjoining the same. Lessor shall not be liable for any
damage, loss or injury to the person, property or effects of Lessee or any other
person, suffered on, in or about the Premises by reason of any present, future,
latent or other defects to the form, character or condition of Premises or any
part or portion thereof, or by reason of water, rain, fire, storms or accidents,
and the rent shall not be diminished or withheld by reason of or on account of
any such loss or damage.

Section 2.10 - Right to Entry:

Lessee shall permit Lessor and Lessor’s representative and independent
contractors at any time, by providing 24 hours prior notice, during usual
business hours and without interfering with Lessee’s business operations (unless
an emergency exists, Lessee is in default or Lessor reasonably anticipates that
a default is imminent, in which case time of entry is unrestricted), to enter
the Premises for the purpose of inspections necessary for the safety, comfort or
preservation of the Building of which the Premises are a part or for the removal
of alterations or additions not in conformity with the Lease. Such entry, except
in the case of an emergency, shall only be permitted if an appropriate officer
of Lessee is present. Lessor shall have the right to exhibit the property for
sale, lease, appraisal or mortgage and to post and keep upon the Premises a “For
Rent” sign at any time within ninety (90) days before the expiration of the
Lease. Lessee has the right to install a sign identifying its relocation during
the ninety (90) day period.

Section 2.11 - Attorneys’ Fees:

The non-prevailing party shall pay all and singular costs, charges and expenses,
including reasonable attorney’s and legal assistant’s fees (including those in
connection with any appeal) reasonably incurred or paid at any time by the
prevailing party, because of the failure on the part of the non-prevailing party
to comply with and abide by each and every of the stipulations, agreements,
covenants and conditions of this Lease.

Section 2.12 - Waiver:

The failure of Lessor to insist in any one or more instances upon the strict
performance of any one or more of the covenants, terms and agreements of this
Lease, shall not be construed as a waiver of such covenants, terms or
agreements, but the same shall continue in full force and effect, and no waiver
by Lessor of any of the provisions hereof shall in any event be deemed to have
been made (by acceptance of rent or otherwise) unless the same be expressed in
writing, signed by Lessor, and all remedies provided for by the terms of this
Lease shall be cumulative.

Section 2.13 - Condition of Premises:

Lessee shall at all times keep the interior of the Premises in a clean, orderly
and tenantable condition befitting a first class operations center building.
Lessee shall not knowingly bring any furniture or fixtures into the Premises
that contain termites and other wood destroying insects.

 

4



--------------------------------------------------------------------------------

Section 2.14 - Liability Insurance:

Lessee shall maintain at its own expense throughout the Term of this Lease
Commercial General Liability Insurance for personal injury and property damage
to protect both Lessor and Lessee against damage, costs and standard defense
attorneys’ fees arising out of accidents of any kind occurring on or about the
Premises. Said liability insurance shall be written by a company or companies
reasonably acceptable to Lessor naming Lessor an additional insured and will
have liability limits of not less than $3,000,000.00 combined single limit for
bodily injury and property damage. A certificate showing such insurance in force
shall be delivered to Lessor prior to commencement of the Lease Term, and such
certificate shall be maintained with Lessor throughout the Term of this Lease.
The certificate shall require thirty (30) days written notice from the insurer
to Lessor of any cancellation or reduction in coverage.

Section 2.15 - Statement by Lessee:

Upon demand of Lessor, or any prospective purchaser, or mortgagee, Lessee agrees
to execute a statement of the condition of this Lease, including the amount of
monthly rental and the date to which the same has been paid, the amount of
security held by Lessor, the expiration date of this Lease, and whether any
breach hereof exists.

Section 2.16 - Security Interest: This Section is intentionally left blank.

Section 2.17 - Damage to Premises:

Lessee shall make good to Lessor immediately upon demand any damage to the
plumbing, electrical wiring, lights, glass, doors, floors, or appurtenances of
the Premises, or of the building, caused by any act or neglect of Lessee, or of
any person or persons in the employ or under the control of Lessee.

Section 2.18 - Waiver of Right of Redemption: This Section is intentionally left
blank.

Section 2.19 - Waste Disposal System:

At all times during the Term of this Lease and any renewals thereof, Lessee at
its own cost and expense, shall comply with all requirements of the Miami Dade
Water and Sewer Authority, or its successor, regulating the type and quality of
waste that may be discharged into the sanitary sewers serving the Premises,
including, without limitation, the installation of any alternative waste
disposal or pretreatment system that may from time to time be designated by said
authority. Lessee hereby agrees to indemnify and hold Lessor harmless from and
against any and all claims, costs, liabilities, damages, fines, fees or other
expenses whatsoever, (including reasonable attorneys’ fees and appellate
attorneys’ fees and legal assistants’ fees and court costs) arising from or
growing out of Lessee’s failure to comply with any such requirements. Any
alternative waste disposal or pretreatment system shall immediately become and
remain part of the real estate and property of Lessor. Lessor, at its sole cost,
shall have the right from time to time to order such tests as it may determine
to be necessary to detect and analyze the waste and effluent being discharged
into the waste collection and pretreatment system for the Premises.

Section 2.20 - Utility Bills/Utilities:

(a) Lessee shall pay all charges for gas, electricity, water and sewer,
telephone and other utilities applicable to the Building during the term of this
Lease and during any time that Lessee occupies the Premises, before any of said
charges become delinquent.

(b) Failure to any extent to furnish or any stoppage of these services resulting
from any cause whatsoever shall not render Lessor liable in any respect to any
person, property or business, nor be construed as an eviction of Lessee or work
an abatement of rent, nor relieve Lessee from fulfillment of any covenant or
agreement hereof. Lessee shall have no claim for rebate of abatement of rental
or damages on account of any interruptions in service occasioned thereby or
resulting therefrom.

Section 2.21 - Building Maintenance and Repairs by Lessee:

(a) Throughout the term of the Lease, Lessee shall maintain in good repair all
portions of the Premises not required to be maintained in good repair by Lessor,
including, without limitation, the air conditioning (if any), glass, pumps,
plumbing, fire sprinkler system, doors, windows and interior walls. In the event
that the cost of any such repairs required to be made by Lessee is paid by
proceeds of Lessor’s insurance, then Lessor shall make such proceeds available
to Lessee to the extent required for such repairs.

(b) Except as otherwise permitted herein, Lessee shall at all times keep in
effect a contract with a qualified air-conditioning maintenance firm for a
regular program of preventive

 

5



--------------------------------------------------------------------------------

maintenance including but not limited to routine filter replacement, leak
repairs, freon replacement, annual coil cleaning and general monthly service,
and at least equivalent to what would be provided by the contractor installing
same under the contractor’s certified maintenance plan. On an annual basis upon
Lessor’s request, Lessee shall furnish Lessor with a copy of every such
maintenance contract and every renewal, amendment or replacement of such
contract promptly when the same is entered into. In the event Lessee chooses to
maintain its air conditioning utilizing its employees, Lessee shall notify
Lessor in writing of its intent to do so and said maintenance program shall be
consistent to that which would be provided by an outside contractor. Lessee, at
its sole expense, shall be responsible to keep the air conditioning system in
good repair, including replacement if necessary. Lessee shall be entitled to the
benefit of any warranty by the installer in favor of Lessor. Lessee will notify
Lessor, in writing, of any and all major repairs and replacements made to the
air-conditioning units and systems during the term of the Lease.

(c) Lessee shall provide Lessor with at least fifteen (15) days written notice
(except in the case of an emergency in which case notice must be reasonable
under the circumstances) of needed repairs which are the responsibility of
Lessor and Lessor shall have a reasonable time thereafter to cause work on said
repairs to be commenced, and once commenced, said work shall be continued and
completed with reasonable dispatch provided that Lessor shall not be liable for
failure to complete such repairs by reason of Force Majeure.

Section 2.22 - Services:

Lessee shall be responsible for all services applicable to the Building,
including janitorial service, waste collection, insect and pest control service,
HVAC maintenance, and all other services necessary to maintain the Building.

Section 2.23 - Landscape Maintenance/Parking Lot Maintenance/Waste Collection:

(a) Lessee, at its sole cost, shall provide lawn and landscape maintenance of
the Premises. Responsibility shall include, but not be limited to, the
following: mowing, edging, weeding, blowing of parking lot; rust prevention;
tree trimming to be done in accordance with acceptable practices (all trees will
be trimmed away from parking lot lights); root pruning and removal of any roots
from asphalt areas; mulching of beds and replacement of dead plant material;
fertilizer and pest control (chinch bugs); sod replacement; pressure cleaning
sidewalks; bumper block and curb repair and replacement; replacement of broken
sprinkler heads and sprinkler lines; repair of sprinkler pump and well,
including replacement if necessary; and asphalt repair. Lessee shall police all
areas contiguous to the Premises to prevent the accumulation of trash and
debris. Should the Lessee fail to police its area, then Lessor may clean up the
area and charge the Lessee for the cost of the clean up plus 15%, including, but
not limited to the cost of labor. Said charges shall be considered additional
rent and be promptly paid upon submission of a bill for same by the Lessor.

(b) Lessee shall provide sealcoating and striping of the parking lot at least
once every five (5) years, or as reasonably requested by Lessor.

(c) Lessee, at its sole cost, shall provide for trash pickup a minimum of once
per week during the summer and every ten days during the winter.

ARTICLE III

LESSOR’S COVENANTS

Lessor hereby covenants with Lessee as follows:

Section 3.0 - Quiet Enjoyment:

Subject to the terms and conditions of this Lease, Lessee may quietly hold and
occupy the Premises without any interruption by Lessor or persons claiming
through or under Lessor, so long as the Lessee is not in default under this
Lease.

Section 3.1 - Maintenance and Repairs by Lessor:

(a) Except for repairs required to be made by Lessee, throughout the term of the
Lease, Lessor shall maintain in a good state of repair the roof and structural
portions of the Premises, provided, however, that if Lessee makes any
penetration of or hole in the roof, then Lessee shall reimburse Lessor upon
demand for the cost differential that Lessor encounters in repairing or
replacing the roof compared with what the costs would have been without any such
penetration or hole. Notwithstanding the foregoing, Lessor’s responsibility for
repairing and/or maintaining the roof shall commence when Lessee has replaced
the roof in accordance with 4.34(n)(7).

 

6



--------------------------------------------------------------------------------

(b) Lessor’s liability with respect to any defects, repairs or maintenance for
which Lessor is responsible under any of the provisions of this Lease shall be
limited to the cost of such repairs or maintenance or the curing of such defect.
In the event of an emergency repair which is Lessor’s responsibility to repair,
if Lessor fails to promptly, under the circumstances, make said repair after
notice from Lessee, then Lessee shall have the right to take any action
necessary to make said emergency repair. The cost of said emergency repair, to
include a copy of the invoice and proof of payment of said invoice, will be
submitted by Lessee to Lessor for reimbursement.

ARTICLE IV

MUTUAL COVENANTS

It is mutually covenanted and agreed as follows:

Section 4.0 - Waiver of Subrogation:

Lessor and Lessee each waive any claim against the other for property damage to
the extent that such claim is covered and payable by valid and collectible fire
and extended coverage insurance carried for the benefit of the party entitled to
make such claim; on condition, further, that this waiver shall not apply if the
policy of such insurance would be invalidated by the operation of said waiver.

Section 4.1 - Mechanics’ Liens:

Lessee shall not permit or perform any act, nor is Lessee authorized to make any
contract which may create or be the foundation for any lien or other encumbrance
upon any interest of Lessor or any ground Lessor or underlying Lessor in any
portion of the Building. If, because of any act or omission (or alleged act or
omission) of Lessee, any mechanic’s or other lien, charge or order for the
payment of money or other encumbrance shall be filed against Lessor and/or any
ground Lessor or underlying Lessor and/or any mortgagee and/or any portion of
the Building (whether or not such lien, charge, order or encumbrance is valid or
enforceable as such), Lessee shall, at its own cost and expense, cause the same
to be discharged of record, bonded or transferred to other security as provided
by Florida Statutes so as to free title to the Premises of any alleged claim of
lien within ten (10) days after notice to Lessee of the filing thereof. Lessee
shall indemnify and save harmless Lessor, all ground Lessor(s) and underlying
Lessor(s) and all mortgagees against and from all costs, liabilities, suits,
penalties, claims and demands, including reasonable counsel fees and appellate
counsel and legal assistant fees resulting therefrom. In the event Lessee fails
to comply with the foregoing provisions of this section, Lessor shall have the
option of discharging or bonding any such lien, charge, order or encumbrance, by
payment or otherwise, and Lessee agrees to reimburse Lessor for all costs,
expenses and other sums of money in connection therewith (as Additional Rent)
with interest at the rate of eighteen percent (18%) per annum promptly upon
demand. All laborers, mechanics, and materialmen may be put on notice of the
provisions of this Section by the recordation, at Lessor’s option, of a
memorandum of this Lease in Miami-Dade County public records, and Lessee shall
execute and acknowledge such a memorandum if requested.

Section 4.2 - Notices:

Any notice required or permitted under this Lease shall be in writing and shall
be deemed given if delivered by overnight commercial courier, such as Federal
Express, when received by facsimile, provided the original is delivered the next
day by overnight courier or by the United States Postal Service, postage
prepaid, Certified Mail, Return Receipt Requested to Lessor at the place
designated for the payment of rent, if such notice is to Lessor, and if
delivered to Lessee, such notice shall be to:

BankUnited, FSB

Corporate Real Estate

Attention: Robert A. Marsden, Executive V.P.

14840 Palmetto Frontage Road

Miami Lakes, FL 33016

And

Camner Lipsitz & Poller

Neale Poller, Attorney

550 Biltmore Way, Suite 700

Coral Gables, FL 33134

 

7



--------------------------------------------------------------------------------

Section 4.3 - Removal of Fixtures:

Lessee shall have the right to install office furniture, fixtures and equipment
necessary or convenient to the use permitted under this Lease, all of which
shall remain the property of Lessee and which may be removed by Lessee at the
end of the Lease Term provided that Lessee is not then in default. However, if
any damage results to the Leased Premises by reason of installation or removal
of such office furniture, office fixtures and equipment, Lessee shall repair the
same at its own expense prior to the expiration of the Lease term and
immediately upon quitting the Premises. In the event that Lessor consents as
required under Section 2.7 to any alterations, additions and improvements to the
Premises, then all such alterations, additions and improvements shall
immediately become and remain part of the real estate and the property of
Lessor, or else shall be removed by Lessee and the Premises restored, as Lessor
may elect.

Section 4.4 - Force Majeure:

The term “Force Majeure” as used in this Lease shall include acts of God,
strikes, lockouts or other industrial disturbances, acts of the public enemy,
wars, terrorism or bioterrorism, blockades, riots, acts of armed forces,
epidemics, delays by carriers, inability to obtain materials, acts of public
authorities and any other causes, whether or not enumerated in this Section,
which causes are beyond the control of the party required to perform.

Section 4.5 - Hazard Insurance:

Lessor shall carry fire and extended coverage insurance on the Premises and the
Building. Such insurance may be effected by a blanket policy or policies of
insurance. Should Lessee engage in any activity which causes an increase in the
fire and extended coverage cost to Lessor, Lessee will pay the cost of said
increase to Lessor within thirty (30) days after demand. Lessor reserves the
right at any time and from time to time to change the insurance company, and
such change will not relieve Lessee of any obligation under this Section. Lessee
shall provide its own insurance against any damage to Lessee’s fixtures,
equipment or other personal property of Lessee or any other party, and against
water damage, vandalism, malicious mischief, or any other cause. Lessor shall
have no responsibility for such insurance. Notwithstanding anything herein to
the contrary, Lessor shall have no liability of any nature for property damage
to Lessee’s or any other parties’ personal property or fixtures arising from any
cause whatsoever including, but not limited to, theft, vandalism, or casualty.

Section 4.6 - Charges for Service:

Any charges against Lessee by Lessor for services or for work done on the
Premises by order of Lessee or otherwise accruing under this Lease shall be
considered as rent due and shall be included in any lien for rent due and
unpaid.

Section 4.7 - Delay of Possession:

(a) If Lessor is unable to give possession of the Premises on the date of the
commencement of the aforesaid term because Lessor is performing or is delayed in
performing work to ready the Premises for Lessee’s occupancy or for any other
reason or combination of reasons which are not caused by Lessee, an abatement of
the rent to be paid hereunder shall be allowed Lessee under such circumstances,
and the Term of the Lease shall be extended by the amount of the delay. Said
abatement in the rent shall be the full extent of Lessor’s liability to Lessee
for any loss or damage to Lessee on account of said delay in obtaining
possession of the Premises. Lessor shall not be liable for any damages related
to Loss of Profits.

(b) If the delay of possession is caused by acts of Lessee, then there shall be
no delay of the commencement of the term or abatement of rent for the period
which can reasonably be determined to be caused by Lessee’s acts or failure to
act.

(c) If Lessor is unable to give possession of the Premises to Lessee within one
hundred twenty (120) days after the commencement of the term of this Lease, then
Lessee shall have the right to cancel this Lease upon written notice thereof
delivered to Lessor within ten (10) days after the lapse of said one hundred
twenty (120) day period, and upon such cancellation, Lessor and Lessee shall
each be released and discharged from all liability under this Lease. Failure by
Lessee to take possession of the Premises on the date of commencement of the
aforesaid term, or as soon thereafter as possession is offered by Lessor, shall
constitute a default by Lessee entitling Lessor to all of the remedies provided
in case of default.

 

8



--------------------------------------------------------------------------------

Section 4.8 - Casualty Loss:

If the Premises (or a portion thereof) are rendered untenantable by reason of
fire, bad weather, an act of war, terrorism, or bioterrorism, or other casualty
loss, the rent or a just proportion thereof shall abate while untenantable.
Lessor, in such case, shall have the option either to continue this Lease in
effect, in which event Lessor shall cause the Premises to be repaired (except as
to any improvements made by Lessee) within six (6) months after the date of the
loss (subject to the delay caused by any Force Majeure affecting the work), or
to cancel this Lease as of the date of the loss. Lessor shall notify Lessee
within sixty (60) days after a loss as to which option Lessor elects. Should
Lessor elect to repair the Premises, Lessee shall repair and/or restore any
damaged improvements made by Lessee to the Premises.

Section 4.9 - Condemnation:

In the event that the Premises or any part thereof are taken for any public or
quasi-public use by condemnation or by right of eminent domain, or purchase in
avoidance or settlement of a condemnation or eminent domain proceeding, Lessor
and Lessee agree as follows:

(a) If all of the Premises or such a part of the Premises are taken so as to
render the Premises unsuitable for the business of Lessee, then this Lease shall
be cancelled, and rent shall abate as of the date of taking.

(b) In the event of a partial taking which does not render the Premises
unsuitable for the business of Lessee, a fair and just proportion of the rent
shall abate as of the date of taking, and Lessor shall have the option either to
continue this Lease (in which event Lessor shall proceed to repair the damage to
the Premises caused by such partial taking), or to cancel this Lease as of the
date of taking, with rent abating as of that date. Lessor shall notify Lessee
after a taking as to which option Lessor elects. Lessor shall not be liable to
Lessee in the event any Force Majeure delays completion of repairs.

(c) Lessor and Lessee shall each be entitled to receive such sums as may be
awarded by the court, or if the award is not apportioned by the court, each
shall be entitled to receive such sum as negotiated by it with the condemner.

Section 4.10 - Default:

If any one or more of the following events (herein sometimes called “events of
default”) shall happen:

(a) if default shall occur in the payment of any rents herein reserved upon the
date the same become due and payable and such default continues for a period of
three (3) days after written notice thereof from Lessor to Lessee; or

(b) if default shall be made by Lessee in the performance of or compliance with
any of the covenants, agreements, terms or conditions contained in this Lease
other than those referred to in the foregoing subsection (a) and such default
shall continue for a period of seven (7) business days after written notice
thereof from Lessor to Lessee; provided, however, that if seven (7) business
days is not reasonable time to cure and if Lessee notifies Lessor in writing
within the seven (7) business day default period that it has begun to cure,
Lessor shall allow Lessee reasonable time to cure so long as Lessee diligently
pursues same to completion;

(c) If Lessee shall: (i) generally not pay its debts as they come due,
(ii) admit in writing its inability to pay its debts, (iii) make a general
assignment for the benefit of creditors, (iv) commence any case, proceeding or
other action, seeking any reorganization, arrangement, composition, adjustment,
liquidation, wage earner’s plan, dissolution or similar relief under the present
or any future law relating to bankruptcy, insolvency, reorganization, or relief
of debtors, (v) seek or consent to or acquiesce in the appointment of any
trustee, receiver, custodian, or other similar official for Lessee or for all or
any substantial part of Lessee’s assets or of the demised property, or (vi) take
any corporate action to authorize any of the actions set for the clauses
(i) through (v); or

(d) if any case, proceeding or other action against Lessee shall be commenced
seeking to have an order for relief entered against it as debtor, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization, or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
(i) results in the entry of an order for relief against it which is not fully
stayed within thirty (30) days after the entry thereof or (ii) remains
undismissed for a period of ninety (90) days; or

(e) if Lessee’s interest in the Premises shall be seized under any levy,
execution, attachment or other process of court and the same shall not be
promptly vacated or stayed on appeal or

 

9



--------------------------------------------------------------------------------

otherwise, or if Lessee’s interest in the Premises is sold by judicial sale and
the sale is not promptly vacated or stayed on appeal or otherwise;

then in any such event, Lessor may at any time thereafter terminate this Lease
and pursuant to judicial process retake possession, or pursue any other remedy
afforded by law or in equity, provided that such default and all other defaults
at the time existing have not been fully cured, and all reasonable expenses and
costs actually incurred by Lessor, including reasonable attorneys’ fees, in
connection with enforcing this Lease, shall not have been fully paid. Any such
termination shall apply to any extension or renewal of the Term herein demised,
and to any right or option on the part of Lessee that may be contained in this
Lease or any agreement. In the event of a default hereunder, in addition to all
other remedies, Lessor shall have the option to declare immediately due and
payable the entire Base Rent and Additional Rent hereunder to be paid during the
term of this Lease and such shall then become immediately due and payable,
including all applicable sales tax. Nothing herein contained shall be construed
as precluding Lessor from performing such obligations of Lessee as may be and
become necessary in order to preserve Lessor’s right or the interest of Lessor,
in the Premises and in this Lease, even before the expiration of the grace or
notice periods provided for in this Lease, if under particular circumstances
then existing the allowance of such grace or the giving of such notice will
prejudice or will endanger the rights and estate of Lessor in this Lease and in
the Premises.

Section 4.11 - Signs:

Lessee shall not affix, paint, erect or inscribe any sign, projection, awning,
signal or advertisement of any kind to any part of the Premises or building,
including without limitation, the inside or outside of windows or doors, without
Lessor’s written permission. In the event of violation of the foregoing, Lessor
may, at his sole option, treat such violation as an event of default hereunder.
In addition, Lessor may remove such lettering without any liability and may
charge the expense incurred by such removal to the Lessee and/or sublessee.
Lessee shall have the right from time to time during the term of the Lease to
erect signs and maintain such signs in such places as may be approved by Lessor
in writing, but any such sign must be aesthetically compatible with the leased
building, and of a size and type uniformly permitted by Lessor for other tenants
in the business park, and the prior written consent of Lessor as to the design
and working of the sign must be obtained. No sign may be erected that will
structurally impair or affect the leased building. Each and every sign erected
by Lessee shall be removed by the expiration of the Lease term and the building
repaired and restored where such sign was attached to as good condition as
before the sign was installed.

Section 4.12 - Brokerage:

Lessee represents and warrants that neither Lessee nor any of Lessee’s
representatives, employees or agents has dealt or consulted with any real estate
broker in connection with this Lease. Without limiting the effect of the
foregoing, Lessee and Lessor hereby agree to indemnify and hold each other
harmless against any claim or demand made by any other real estate broker or
agent claiming to have dealt or consulted with Lessee or Lessor or any of
Lessee’s or Lessor’s representatives, employees or agents contrary to the
foregoing representation and warranty.

Section 4.13 - Entire Agreement:

This Lease contains the entire agreement between Lessor and Lessee with respect
to the Premises and extinguishes all prior negotiations with respect thereto. No
modification hereof shall be valid unless it is in writing and signed by both
Lessor and Lessee.

Section 4.14 - Effect and Construction:

The provisions of this Lease shall inure to the benefit of and shall be binding
upon the parties hereto and their respective successors and assigns. The
underlined Section headings are inserted for convenience of reference only and
shall not be deemed to limit or expand upon any of the provisions of this Lease.

Section 4.15 - Subordination to Mortgage:

Subject to the non-disturbance rights provided below, this Lease shall
automatically be subject and subordinate to any first mortgage on the fee simple
title of Lessor in the Premises and to any renewal, extension, modification or
replacement thereof, provided, however, that in the event of a default under
such mortgage, no proceeding to foreclose the same shall disturb Lessee’s
possession or use of the Premises, so long as Lessee is not in default under
this Lease, subject to any applicable notice and/or cure period provided herein.
In addition, in the event that any such first mortgagee becomes the owner of the
Premises, whether by foreclosure or otherwise, Lessee agrees to attorn to such
lender with respect to its obligations under this Lease. Lessee agrees to
execute from time to time, within ten (10) days request by Lessor, reasonable
Subordination, Non-Disturbance and Attornment Agreements in favor of any lender
now or hereafter having a mortgage lien on all or any portion of the Premises,
provided Lessee receives the non-disturbance rights set forth

 

10



--------------------------------------------------------------------------------

above. Lessee agrees to negotiate any necessary changes to any lender’s form of
Subordination, Non-Disturbance and Attornment Agreement expeditiously and in
good faith.

Section 4.16 - Operating Expenses:

Lessee shall be responsible for all “Operating Expenses” for the Building.
“Operating Expenses” means all expenses, costs and disbursements of every kind
and nature in connection with the ownership and/or operation of the Building. By
way of explanation and clarification, but not by way of limitation, these
Operating Expenses will include roof repairs, casualty and liability insurance,
parking lot maintenance, painting, preventative maintenance, electric for common
areas, water and sewer, miscellaneous repairs, and capital improvements mandated
by governmental authorities.

Section 4.17 - Real Estate Taxes:

(a) As further Rent in addition to the Rent hereinabove mentioned, Lessee shall
pay all governmental taxes, assessments, levies, and all other impositions,
general and special, ordinary and extraordinary, of every kind and nature
whatsoever, imposed at any time during the Term of this Lease, upon or against
the Building or any part thereof, or upon or against any building or improvement
or any part thereof, situated thereon, or upon fixtures and personal property
placed in such Building, or on or about the Premises, or upon this Lease, or
upon the rent payable under this Lease including the Florida sales tax on rent
under Florida Statutes Section 212.031 (or any future statute), or upon Lessor
by reason of ownership of the fee underlying this Lease, except income, estate,
inheritance, transfer, or change-in-ownership taxes, or any other similar taxes
or impositions which may be levied or assessed against Lessor, or its successors
in title but only to the extent that such assessments shall be calculated as if
Lessor has availed itself of all maximum discounts available for such early
payment or otherwise. All of which said taxes, assessments, levies, and other
impositions to be paid by Lessee shall be paid by Lessee on or before 30 days
after the date upon which the same from time to time become or may become due
and payable; provided, however, that in the event such item of taxes,
assessments, levies, or other impositions would become delinquent within a
shorter period of time than 30 days after the date upon which the same become or
may become due and payable, Lessee shall pay the same in ample time to prevent
any delinquency, penalty, sale, forfeiture or interest accrual on such item, and
to deliver to Lessor at all times promptly, proper and sufficient evidence of
the payment and discharge of the same. If Lessee is in good faith contesting the
validity of such tax, assessment, levy or other imposition through appropriate
legal or administrative proceedings, Lessee shall not be deemed in default under
this Lease by reason of nonpayment of such tax, assessment, levy or other
imposition until or unless the validity and legality thereof have been
established by the Property Appraisal Adjustment Board of Miami-Dade County or
by the final judgment of a court of competent jurisdiction, whichever shall
occur first, provided that prior to the institution of any such proceeding by
Lessee, or immediately after the institution of any such proceeding by Lessee,
or immediately after the institution thereof by any taxing authority or any one
other than Lessee, but within the time specified in this Lease for payment of
such taxes, assessments, levies or other impositions, whichever shall first
occur, Lessee shall procure upon ten (10) days after written notice from Lessor
or as required by the taxing authority and give Lessor a good and sufficient
surety bond in an amount adequate and conditioned to indemnify and save harmless
Lessor from any loss, cost, damage, or expense resulting or to result from
failure of Lessee to pay such tax, assessment, levy or other imposition. The
bond shall have as surety thereon a reputable surety company licensed to do
business in the State of Florida and then holding a certificate of authority
from the Secretary of Treasury under 6 United States Code Annotated Section 6-13
for a net retained risk not to excess of the bond amount, and shall be in a form
approved in advance by Lessor. In addition to the foregoing obligations of
Lessee, the costs of any such contest or proceedings shall be borne exclusively
by Lessee.

(b) Lessee shall be required to pay only a pro rata share based on the Term of
the Lease of the taxes for the calendar year in which the Lease commences and
expires. Lessee shall pay to Lessor one month prior to the expiration of this
Lease or at the time of termination if the Lease term ends sooner, the pro rata
share to date of expiration or termination of the Lease of all taxes,
assessments, levies, and other impositions based, to the extent that such taxes,
assessments, levies, and other impositions are then unknown, on the previous
year’s amounts; provided, however, that Lessee shall pay in full any assessments
relating to its period of occupancy for special improvements completed on the
date of expiration or termination of this Lease whether or not all installments
of such assessments are due.

(c) Lessor may, at its option choose to appeal or settle the tax assessment
applicable to the Building. In the event it chooses to do so, it shall be
entitled to reimbursement from Lessee for any reasonable attorneys’ fees and
other professional fees and costs incurred in appealing or settling the
assessment to the extent such fees or costs are not otherwise recoverable by
Lessor. These fees and costs shall be credited by Lessor against any tax savings
which may be obtained as a result of any tax appeal or settlement. The remaining
tax savings, if any, shall be credited against any outstanding sums due to
Lessor from Lessee. The balance of any remaining tax savings then will be paid
directly to Lessee by Lessor. In no event shall Lessee be responsible for any
fees and costs in excess of any tax savings. In the event Lessor chooses not to
appeal the tax assessment, Lessee shall have the option to do so, will bear all
costs related to the appeal, and will be the beneficiary of any tax savings
credited to the Property.

 

11



--------------------------------------------------------------------------------

Section 4.18 - Special Provisions on Bankruptcy:

(a) If Lessee assumes this Lease and proposes to assign the same pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. 101 et seq. (the “Bankruptcy
Code”), to any person or entity who shall have made a bona fide offer to accept
an assignment of this Lease on terms acceptable to Lessee, then notice of such
proposed assignment, setting forth (i) the name and address of such person,
(ii) all of the terms and conditions of such offer, and (iii) the adequate
assurance to be provided Lessor to assure such person’s future performance under
the Lease, including, without limitation, the assurance referred to in
Section 365 (b) (3) of the Bankruptcy Code, shall be given to Lessor by Lessee
no later than twenty (20) days after receipt by Lessee, but in any event no
later than ten (10) days prior to the date that Lessee shall make application to
a court of competent jurisdiction for authority and approval to enter into such
assignment and assumption, and Lessor shall thereupon have the prior right and
option, to be exercised by notice to Lessee given at any time prior to the
effective date of such proposed assignment, to accept an assignment of this
Lease upon the same terms and conditions and for the same consideration, if any,
as the bona fide offer made by such person, less any brokerage commissions which
may be payable out of the consideration to be paid by such person the assignment
of this Lease.

(b) Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. 101 et seq., shall be deemed
without further act or deed to have assumed all of the obligations arising under
this Lease on and after the date of such assignment. Any such assignee shall
upon demand execute and deliver to Lessor an instrument confirming such
assumption.

(c) Notwithstanding anything in this Lease to the contrary, all amounts payable
by Lessee to or on behalf of Lessor under this Lease, whether or not expressly
denominated as rent, shall constitute rent for the purposes of Section 502(b)(7)
of the Bankruptcy Code, 11 U.S.C. 502(b)(7).

Section 4.19 - Name “Miami Lakes”:

Lessee acknowledges that the name “Miami Lakes” is the property of Lessor, and
Lessee agrees not to use such name in the business name, trade name or corporate
name of Lessee at any time during the term of this Lease except with the written
consent of Lessor.

Section 4.20 - Rules and Regulations:

Lessor reserves the right to make such reasonable rules and regulations (Exhibit
“A”) applicable to all lessees within Miami Lakes Business Park West of which
the Premises are a part as in Lessor’s judgment may from time to time be needful
for the safety, protection, care and cleanliness of the Premises, and for the
comfort and in the best interests of all of the lessees in Miami Lakes Business
Park West, and such rules and regulations so made shall be binding upon Lessee
and Lessee’s employees. Lessee and Lessee’s employees will at all times observe,
perform, and abide by said rules and regulations.

Section 4.21 - Additions by Lessor:

It is agreed that Lessor shall have the right and privilege to construct
additions to the building of which the Premises are a part, and to make such
alterations and repairs to portions of the building not under Lease to Lessee as
Lessor may deem wise and advisable without any liability to Lessee for doing so.
Any addition made to the Property shall not reduce the size of Lessee’s
Premises, comprising 53,300 square feet and 213 parking spaces.

Section 4.22 - Severability:

If any term, covenant or condition of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term, covenant or
condition to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be affected thereby and each other term,
covenant and condition of this Lease shall be valid, and be enforced, to the
fullest extent permitted by law.

Section 4.23 - Right to Relocate Lessee: This Section is intentionally left
blank.

Section 4.24 - Early Occupancy:

If Lessee, with Lessor’s consent, occupies the Premises before the beginning of
the lease term, as provided in Section 1.0, all provisions of this Lease shall
be in full force and effect commencing upon such occupancy, and rent for such
period shall be paid by Lessee at the same rate herein specified. Such early
occupancy shall not alter the Lease Term.

Section 4.25 - Time:

Time is of the essence in all the terms, provisions, covenants and conditions of
this Lease.

 

12



--------------------------------------------------------------------------------

Section 4.26 - Control of Common Areas and Garage Facilities by Lessor:

(a) All automobile parking areas, driveways, entrances and exits thereto, and
other facilities furnished by Lessor including pedestrian walkways and ramps,
landscaped areas, stairways, corridors, common areas and other areas and
improvements provided by Lessor for the general use, in common, of tenants,
their officers, agents, employees, servants, invitees, licensees, visitors,
patrons and customers, shall be at all times subject to the exclusive control
and management of Lessor, and Lessor shall have the right from time to time to
establish, modify and enforce reasonable rules and regulations with respect to
all facilities and areas and improvements and to police same; from time to time
to change the area, level and location and arrangement (but not the number) of
parking areas and other facilities herein referred to; to restrict parking to
tenants, their officers, agents, invitees, employees, servants, licensees,
visitors, patrons and customers; to close all or any portion of said areas or
entrances and exits by means which are considered by Lessor’s counsel to be
legally sufficient to prevent a dedication thereof or the accrual of any rights
to any person or the public therein, provided that Lessee’s ingress and egress
to the Premises shall be retained and protected; to close temporarily all or any
portion of the public areas; and to do and perform such other acts in and to
said areas and improvements as, in the sole judgement of Lessor, Lessor shall
determine to be advisable with a view to the improvement of the convenience and
use thereof by tenants, their officers, agents, employees, servants, invitees,
visitors, patrons, licensees and customers, provided Lessor takes steps to
minimize as much as is reasonably possible any adverse affect to Lessee’s
ingress and egress. Lessor will operate and maintain the common areas and other
facilities referred to in such reasonable manner as Lessor shall determine from
time to time. Without limiting the scope of such discretion, Lessor shall have
the full right and authority to designate a manager of the parking facilities
and/or common areas and other facilities who shall have full authority to make
and enforce rules and regulations regarding the use of the same or to employ all
personnel and to make and enforce all rules and regulations pertaining to and
necessary for the proper operation and maintenance of the parking areas and/or
common areas and other facilities. Reference in this Section to parking areas
and/or facilities shall in no way be construed as giving Lessee hereunder any
right and/or privileges in connection with such parking areas and/or facilities
unless such rights and/or privileges are expressly set forth in this Lease.

(b) Lessee acknowledges that parking on the adjacent streets or neighboring
properties is not permitted by Lessor. In the event Building’s parking is
inadequate, Lessee agrees to work with Lessor to rectify the parking shortfall
in an expeditious manner. Said resolution may entail the design, permitting, and
construction of a parking deck (“Deck”). Lessee agrees that it will be
responsible for paying for the Deck. The cost to Lessee will be calculated
taking the total parking deck facilities cost and amortizing that cost over a
20-year period at a ten percent (10%) interest rate. Additionally, Lessee shall
be responsible for the cost to maintain the Deck as well as any additional real
estate taxes associated with the Deck.

Section 4.27 - Preparation of Premises:

(a) Lessee accepts the Premises in “As Is” condition upon vacating of existing
tenant. Lessee shall, at its sole cost, construct improvements in the Premises
in accordance with Exhibit “B”.

(b) Lessee, at Lessee’s sole cost and expense, shall be responsible for the
selection of a licensed and insured contractor to install plenum-rated cable and
wiring for voice and data systems. Said contractor is currently required by the
Town of Miami Lakes to obtain a permit for such installation and work. All voice
and data work is required to be completed, inspected and approved by the Town of
Miami Lakes prior to the final inspections for the Lessee improvement work and
issuance of a Certificate of Occupancy. Delays in the issuance of a Certificate
of Occupancy caused by delays in installation of cable and wiring by Lessee’s
vendors shall be considered a Lessee delay and shall not delay the commencement
of the Lease. Upon the expiration of this Lease, Lessee, at its sole cost and
expense, shall remove all voice and data system cable and wiring from the
Premises. If Lessee does not remove said cable and wiring, Lessee agrees that
Lessor may remove same and deduct the cost of the removal from the security
deposit.

Section 4.28 - Singular / Plural:

As used in this indenture of lease and when required by the context, each number
(singular or plural) shall include all numbers, and each gender shall include
all genders; and unless the context otherwise requires, the word “person” shall
include “corporation, firm or association”.

 

13



--------------------------------------------------------------------------------

Section 4.29 - Security Systems:

(a) Lessor, at its sole discretion, determination and option, may enter into a
contract or otherwise provide or make arrangement for the providing of a
security service system which may include security guards and/or electronic
devices. In the event that Lessor elects to obtain such a security system or
systems, then Lessee shall pay its proportionate share of the expense. Lessee’s
proportionate share of the expense shall be determined by taking the total
square footage of Lessee’s Premises as a numerator and dividing that by the
total square footage of the buildings served by that security system, as the
denominator, and then multiplying that by the annual cost of the service or
system. Lessee shall pay its proportionate share on a monthly basis together
with its rental payment.

(b) Lessor is not an insurer and shall in no way be responsible for the
performance of the obligations of the security guards, and Lessee hereby
releases Lessor from any claims of any nature whatsoever in connection with the
furnishing of security guard services and for any losses arising out of the
negligent performance or non-performance of said guard services. Insurance, if
any, for any type of loss shall be obtained by Lessee. Lessee further
acknowledges that should said services be provided on a negligent basis, that
its sole and exclusive remedy shall be to seek recovery against the security
service company.

Section 4.30 - Covenants. Representations and Warranties Concerning
Environmental Laws Compliance and Hazardous Waste Compliance:

Lessee hereby covenants with Lessor and represents and warrants to Lessor as
follows:

(a) Lessee will strictly comply, at its sole cost and expense, with any and all
applicable federal, state and local environmental laws, rules, regulations,
permits and orders affecting the Premises and the business operations conducted
on the Premises, whether now in effect or as may be promulgated hereafter, and
as may be amended from time to time (hereinafter referred to as “Environmental
Laws”), and Lessee will obtain and strictly comply with, at its sole cost and
expense, all federal, state and local permits and other governmental approvals
in connection with Lessee’s use and occupancy of the Premises. Lessee
acknowledges that Lessor makes no representations, express or implied,
concerning the availability or likelihood of obtaining any required permits or
approvals for Lessee to conduct its business operation on the Premises.

(b) Lessee agrees not to store in, on or outside of the Premises any hazardous
materials of any type, as defined by any local, state or federal agency, or any
other toxic, corrosive, reactive, or ignitable material without the written
consent of Lessor.

(c) Lessee agrees to document all hazardous waste disposal, if any, and to keep
the same on file for five years and to document the same by one of the following
types of documentation; A hazardous waste manifest; a bill of lading from a
bonded hazardous substance transporter showing shipment of a licensed hazardous
waste facility; or a confirmation of receipt of materials from a recycler, a
waste exchange operation, or other permitted hazardous waste management
facility.

(d) Without limiting the generality of Paragraph (a) of this Section, Lessee, as
its sole cost and expense, will strictly comply with any and all applicable
Environmental Laws relating to the generation, recycling, re-use, sale, storage,
handling, transport, disposal and presence of any “Hazardous Materials” (as
hereinafter defined) on the Premises. As used in this Section, the term
“Hazardous Materials(s)” shall mean any substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“toxic substances”, contaminants”, or other pollution under any applicable
Environmental Laws. Notwithstanding anything to the contrary contained herein,
Lessor’s consent to any action by Lessee shall not operate to relieve Lessee of
the obligation to comply with all of the provisions of this Section. Lessee will
not permit or allow, and will take all actions necessary to avoid, the
occurrence of any spills, releases or discharges of Hazardous Materials on or
off the Premises as a result of any construction on or use of the Premises.
Lessee shall promptly advise Lessor in writing immediately upon becoming aware
of (i) the existence of any spills, releases or discharges of Hazardous
Materials that occur on or unto the Premises, or off the Premises as the result
of any construction on or use of the Premises, and of any existing or threatened
violation of this Section; (ii) any and all enforcement, cleanup, removal or
other governmental or regulatory actions instituted, completed or threatened by
any governmental authority with respect to the Property from time to time under
any applicable Environmental Laws; (iii) any and all claims made or threatened
by any nongovernmental party against Lessee or the Property relating to damage,
contribution cost, recovery, compensation, loss or injury resulting from any
Hazardous Materials or any violation of applicable Environmental Laws; and
(iv) Lessee’s discovery of any occurrence or condition and any real property
adjoining or in the immediate vicinity of the Property that could cause the
Property or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Property under any Environmental Laws.
Lessee acknowledges that it has inspected the Premises and has undertaken all
appropriate inquiry into the present and past uses of the Premises consistent
with good commercial practice to minimize potential liability for violations of
any and all Environmental Laws.

 

14



--------------------------------------------------------------------------------

(e) Without Lessor’s prior written consent, Lessee shall not enter into any
settlement, consent or compromise with respect to any “Environmental Claim(s)”,
as hereinafter defined, provided, however, that Lessor’s prior consent shall not
be necessary for Lessee to take any remedial action if ordered by a court of
competent jurisdiction or if the presence of Hazardous Materials at the Property
poses an immediate, significant threat to the health, safety or welfare of any
individual who otherwise requires an immediate remedial response. As used in
this Section, “Environmental Claim(s)”, shall mean any claim(s) or cause(s) of
action resulting from the failure of Lessee or the Premises to comply with any
Environmental Law relating to Hazardous Materials, industrial hygiene or
environmental conditions. In any event, Lessee shall promptly notify Lessor of
any action so taken.

(f) Without limiting the generality of Paragraph (a) of this Section at all
times during the term of this Lease and any renewals or extensions hereof,
Lessee, at its sole costs and expense, shall comply with any and all applicable
laws, regulations, ordinances, permits and orders regulating the type and
quantity of waste that may be discharged into the sanitary sewer system serving
the Premises, including, but not limited to, all rules, regulations, permits,
and orders of the Miami Dade Water and Sewer Authority, or its successor.

(g) Lessee agrees that Lessor and Lessor’s agents and independent contractors
may enter and inspect the Premises at any time, by providing 24 hours prior
notice, and from time to time, to verify that Lessee’s operations on the
Premises do not violate any of the provisions of this Section and that they
comply with any and all applicable Environmental Laws. Such entry, except in the
case of an emergency, shall only be permitted if an appropriate officer of
Lessee is present. Lessor may obtain, from time to time, reports from Licensed
professional engineers or other environmental scientists with experience in
environmental investigations and may require Lessee to permit such licensed
professional engineers or other environmental scientists to conduct complete and
thorough on-site inspections of the Premises, including without limitation,
sampling and analysis of the soil, surface water, groundwater and air, to
determine whether Lessee is in compliance with the provisions of this Section
and all Environmental Laws. Lessee and its agents shall cooperate with Lessor
and its agents in connection with the conduct of such investigations. In the
event such investigations disclose that Lessee is in default under this Section,
Lessee shall, immediately, upon demand, reimburse Lessor for all costs and
expenses of investigations; moreover, Lessor may, at its option, undertake such
steps as it deems necessary to cure such default and to bring the Premises into
compliance with the terms of this Section, and Lessee shall, immediately upon
demand, reimburse Lessor for all costs and expenses incurred in curing such
default and bringing the Premises into compliance with the terms of this
Section.

(h) Lessee shall indemnify and hold Lessor harmless from and against any and all
claims, demands, damages, losses, liens, liabilities, penalties, fines, lawsuits
and other proceedings, costs, and expenses (including without limitation
reasonable attorney’s fees and costs at trial and all appellate levels), arising
directly or indirectly from or in any way connected with: (i) the presence, or
use, generation, treatment, sale or storage on, under or about the Premises of
any Hazardous Substance on the Premises, whether or not expressly approved by
Lessee in writing or otherwise; (ii) any violation or alleged violation of any
Environmental Law, including but not limited to violations of the Federal
Comprehensive Environmental Response Compensation and Liability act of 1980 and
regulations promulgated thereunder, as the same may be amended from time to
time; (iii) the costs of any necessary inspection, audit, cleanup or
detoxification of the Premises under any Environmental Laws, and the preparation
and implementation of any closure, remedial or other required plans, consent
orders, license application or the like; or (iv) any default by Lessee under
this Section. All sums paid and costs incurred by Lessor with respect to any
Environmental Claim or any other matter indemnified against hereunder shall be
due and payable by Lessee immediately upon demand. If after demand Lessee fails
to pay any sums due pursuant to this indemnification, such sums shall bear
interest at the highest rate then permitted by applicable law, from the date so
paid or incurred by Lessor until Lessor is reimbursed by Lessee. The
indemnification contained herein shall survive the termination of the leasehold
estate created hereby and any assignment by Lessor of its rights under this
lease.

(i) Any breach of covenants, representations or warranties contained in this
Section which remain uncorrected for a reasonable time after written notice from
Lessor, included but not limited to the occurrence of any environmental claim,
violation of Environmental Laws, or spills, release or discharges of Hazardous
Materials on or about the Premises shall constitute a default under this Lease,
and shall entitle Lessor to immediately terminate this Lease. No waiver of any
breach of any provision of this Section shall constitute a waiver of any
preceding or succeeding breach of the same, or any other provisions hereof.

(j) Notwithstanding the foregoing, anything contained herein to the contrary,
Lessee shall not be responsible or liable for, nor shall it be required to
indemnify Lessor for any Environmental claims or other items contained in said
section unless such Environmental claims or costs and expenses in connection
therewith are the result of the actions or inactions of Lessee, and/or its
employees, contractors, or invitees.

 

15



--------------------------------------------------------------------------------

Section 4.31 - Liability Limitation:

Notwithstanding anything to the contrary contained in this Lease, in the event
of any default or breach by Lessor (which shall include any mortgagee of Lessor
that has succeeded to the interest of the Lessor hereunder), Lessee shall look
solely to the interest of Lessor (or any successor to Lessor) in the Premises
and Building for the collection of any judgment (or any other judicial
procedures requiring the payment of money by Lessor) and no other property or
assets of Lessor shall be subject to levy, execution or other procedures for
satisfaction of Lessee’s remedies.

Section 4.32 - Waiver of Trial By Jury:

It is mutually agreed by and between Lessor and Lessee that the respective
parties hereto shall and hereby do waive Trial By Jury in any action,
proceeding, or counterclaim brought by either party hereto against the other on
any matters arising out of or in any way connected with this Lease.

Section 4.33 - Exterior Painting/Site Clean Up:

(a) Lessee, at its sole cost and expense, will pressure clean and paint the
exterior of the Building using colors and materials to be approved by Lessor no
later than September 1, 2007.

(b) Lessee, at its sole cost and expense, will remove the pile of fill and
Australian Pine tree located at the northeast end of the Property.

Section 4.34 - Restoration Obligations:

(a) Upon the termination or expiration of the Lease (whether based upon default
or otherwise), Lessee shall, at its sole cost and expense, restore the Premises
(including the parking area) to the shell condition existing on the plans by
Sackman2, Inc. dated October 23, 1995 (“Restoration Plans”) which Lessee
acknowledges it has received from Lessor and in accordance with (n) below. This
work, to be performed in accordance with the Restoration Plans to completion,
shall be referred to in this Lease as the “Restoration Work”.

(b) In the event Lessee has not completed said restoration prior to the earlier
of (such earlier date hereinafter referred to as the “Restoration Date”):
(i) the termination or expiration of this Lease, or (ii) the termination of
possession of the right to possession of the Premises based upon default under
this Lease, Lessee shall be responsible for payment of the cost of completing
the restoration within five (5) days after the Restoration Date. Said cost shall
be an amount reasonably determined by a licensed contractor and/or licensed
architect reasonably selected by Lessor (“Estimated Amount”). After completion
of the restoration, to the extent that the remainder of the actual restoration
cost exceeds the Estimated Amount, Lessee will reimburse Lessor for such
additional amount upon presentation of a reasonable accounting of the actual
restoration cost and demand therefore. To the extent the amount necessary to
complete the restoration is less than the Estimated Amount, Lessor shall
promptly refund such difference to Lessee. All sums not paid to Lessor when
required under this Section shall bear interest at the Default Rate from and
after the date the same are due. The restoration costs shall include any and all
reasonable costs incurred by Lessor for restoration of the Property, including
all engineering, construction, architectural and consultant costs (plus 10% of
such costs incurred, including, but not limited to, the cost of labor for the
supervisory services of Lessor), including, but not limited to, the reasonable
cost of counsel incurred by Lessor in connection with the restoration costs, as
well as rent on the Premises for the entire restoration period at the same
monthly rental rate charged during the final year of the Lease Term. As set
forth in this Lease, the Restoration Work and the obligation to pay the
Estimated Amount shall be collectively referred to as the “Restoration
Obligations”. The obligations set forth herein shall survive termination and/or
expiration of this Lease and/or the right of possession to the Premises.

(c) The work to be performed to complete the restoration must be in accordance
with plans and specifications to be delivered to Lessor for Lessor’s prior
review and approval. Prior to the work, the Restoration Plans shall have been
approved by all applicable governmental authorities. Prior to commencement of
the Restoration Work, Lessee must provide Lessor with a true and correct copy of
a validly issued building and demolition permit for the work and such other
approvals, authorizations and permits required by the applicable governmental
authorities and Lessor, and in accordance with all applicable federal, state,
and local laws, rules and regulations. At all times, the Restoration Work must
comply with all terms and provisions of any insurance policy covering or
applicable to the Property and with the requirements of any national or local
Board of Fire Underwriters having jurisdiction over the Property.

(d) The Restoration Work must be performed by a General Contractor acceptable to
Lessor. Prior to commencement of the Restoration Work, Lessee shall provide
Lessor with the following from the General Contractor:

 

  (1) Proof of Florida’s Contractor’s License

 

  (2) Proof of Insurance

 

  (3) List of references and prior projects of a similar scope

 

16



--------------------------------------------------------------------------------

  (4) Financial statements

 

  (5) Such other information as Lessor shall reasonably request

Lessor’s approval of any General Contractor shall be in Lessor’s reasonable
discretion based on such party’s financial condition and ability to diligently
and continuously complete the Restoration Work in a good and workmanlike manner,
in accordance with good industry practices and applicable laws.

(e) Prior to commencement of the Restoration Work, Lessee shall procure, at its
sole cost and expense, and a policy of broad form builder’s risk insurance
providing all-risk coverage acceptable to Lessor, in the amount of
$10,000,000.00. Prior to the commencement of the Restoration Work, Lessee will
provide a certified copy of the policy for such insurance to Lessor and a
certificate in form acceptable to Lessor naming Lessor as an additional insured
thereunder. The certificate shall contain, among other things, an agreement to
provide Lessor with not less than thirty (30) days prior notice before
cancellation or modification of the coverage afforded thereunder. Such insurance
shall be continuously maintained until completion of the Restoration Work. In
addition, Lessee shall be responsible for any and all loss or damage to all or
any portion of the Property of any kind or nature whatsoever, including
casualty, water damage, vandalism, theft, and malicious mischief, except to the
extent caused by the gross negligence or willful misconduct of Lessor. To the
extent of any loss or damage paid for by Lessor’s hazard insurance for the
Property, Lessee shall be responsible for reimbursement to Lessor for the
deductible amount under such insurance and shall reimburse Lessor therefore upon
demand. Lessee shall be responsible for securing the Property.

(f) During the Restoration Work, Lessee shall maintain the Comprehensive General
Liability Insurance required in the Lease.

(g) Upon completion of the Restoration Work, Lessee shall provide Lessor with
final releases of lien from the General Contractor and all sub-contractors and
suppliers involved with the construction of the Restoration Work, and a fully
executed “Affidavit fro Final Payment” from the General Contractor. In addition,
upon completion of the Restoration Work, Lessee will provide to Lessor such
other documents and information as Lessor shall reasonably require.

(h) Lessee hereby agrees to indemnify and hold Lessor harmless from and against
any and all loss, cost, damage and expense, including reasonable attorneys’ fees
at trial and all appellate levels, incurred or sustained by Lessor arising from
or as a result of the Restoration Work or Lessee’s failure to timely comply with
the Restoration Obligations, unless caused by the gross negligence or willful
misconduct of Lessor. Lessor shall have no responsibility or liability
whatsoever for any loss or damage to any of Lessee’s improvements, fixtures or
equipment installed or left on the Property.

(i) Lessee shall not permit or perform any act, nor is Lessee authorized to make
any contract which may create or be the foundation for any lien or other
encumbrance upon any portion of the Property. If, because of any act or omission
of Lessee, any employee, agent or contractor of Lessee, or otherwise as a result
of or in connection with any work on or within the Property (including
Restoration Work) any mechanic’s or other lien, charge or order for the payment
of money or other encumbrance shall be filed against Lessor and/or any portion
of the Property (whether or not such lien, charge, order or encumbrance is valid
or enforceable), Lessee shall, at its own cost and expense, cause the same to be
discharged of record, bonded or transferred to other security as provided by
Florida law so as to free title to the Property of any claim or alleged claim of
Lien within ten (10) days after notice to Lessee of the filing thereof. In the
event a lien or claim of lien is filed against the Property, the same shall be,
if not satisfied of record within the time period provided above, transferred to
security pursuant to Florida Statutes 713.24. Notwithstanding anything herein to
the contrary, in the event that a lien or claim of lien is filed against the
Property as a result of any act or omission of Lessee, any employee, agent or
contractor of Lessee, or otherwise as a result of or in connection with any work
on or within the Property (including Restoration Work), Lessee shall indemnify
and save harmless Lessor, against and from all reasonable costs, liabilities,
suits, penalties, claims and demands, including reasonable counsel fees and
appellate counsel and legal assistant fees resulting therefrom. In the event
Lessee fails to comply with the foregoing provisions of this section, Lessor
shall have the option of discharging or bonding any such lien, charge, order or
encumbrance, by payment or otherwise, and Lessee agrees to reimburse Lessor for
all costs, expenses and other sums of money in connection therewith on demand.
All sums not paid to Lessor shall bear interest at the Default Rate. All
laborers, mechanics, and materialmen are hereby placed on notice that in
connection with improvements made to the Property by, through or under Lessee,
no such lien claimant shall have a right to claim a lien against any property of
Lessor, including the Property and the Land, pursuant to Florida Statutes
Chapter 713 or otherwise, and all such parties may be put on record notice of
the provisions of this paragraph by the recordation, at Lessor’s option, of a
memorandum of the obligations contained in this Section in the Miami-Dade County
public records, and Lessee shall execute and acknowledge such a memorandum if
requested.

(j) Except to the extent caused by the gross negligence or willful misconduct of
Lessor, Lessee hereby agrees to indemnify and hold Lessor harmless from and
against any and all claims by or on behalf of any person or entity, and any and
all liability, cost, damage or expense sustained or incurred by Lessor
(including any damage to any person or property), arising from or relating to:
(i) any work or thing whatsoever done or not done on the Property by Lessee or
any of its agents, contractors,

 

17



--------------------------------------------------------------------------------

servants, employees, licensees or invitees, including the Restoration Work;
(ii) any breach or default by Lessee in performing any of its obligations under
this Section or applicable law, or (iii) any negligent or intentional act of
Lessee or any of its agents, contractors, servants, employees, licensees or
invitees as well as from and against all expenses and liabilities incurred in
connection with any such claim or any action or proceeding brought thereon
(including, by way of example rather than of limitation, the fees of attorneys,
litigation expenses, investigations and experts), all regardless of whether such
claim is asserted before or after the expiration of this Lease.

(k) Notwithstanding the payment of the cost of the Restoration Work by Lessee,
the indemnification provisions set forth in this Section shall continue in full
force and effect. The obligation of Lessee to reimburse Lessor for the cost of
the Restoration Work is in addition to all other costs and liabilities of Lessee
under the Lease which shall survive payment of the cost of the Restoration Work
and Restoration Date.

(1) Lessee’s rights under this Section must be carried out so as not to cause or
permit any loud or unreasonable disturbances to emanate from the Property, and
so as not to disturb, annoy or otherwise unreasonably interfere with the use or
enjoyment of other property, tenants or visitors of Lessor. In connection with
Lessee’s exercise of its rights hereunder, Lessee shall comply with all
restrictions applicable to the Property and with all rules and regulations
established by Lessor for the Property. At all times, Lessor retains the right
to enter upon the Property. This Section and all the provisions contained herein
shall be governed by and construed in accordance with the laws of the State of
Florida. In the event any provision of this Section is prohibited, unenforceable
or invalid under the laws of any jurisdiction, including those of the State of
Florida, such prohibition, unenforceability or invalidity shall not in any
manner affect the unenforceability or invalidity of the remaining provisions
hereof. This Section shall be binding upon Lessee and its successors and
assigns, jointly and severally, and shall inure to the benefit of Lessor, its
successors and assigns.

(m) In the event of any dispute in connection with this Section, the prevailing
party shall be entitled to recover reasonable attorney’s fees and costs, at
trial and all appellate levels (including all fees and costs in connection with
any bankruptcy).

(n) By way of clarification and not limitation, the following shall be a part of
the Restoration Work:

 

  (1) Courtyard: Remove all slabs, foundations, antennas, chillers and piping,
FPL Transformers, and generators. The storm drainage must be restored to its
original configuration as shown on the paving & drainage drawing ML958 dated
5-15-96 or as determined by Lessor. Also, add one new catch basin at the middle
west area and a section of solid pipe connecting it to the existing catch basin
at the SW corner of the courtyard. Regrade the entire courtyard and lay new
asphalt paving.

 

  (2) Courtyard Fence and Dumpster: Fence and Dumpster are to remain. The
asphalt inside the fence can be regraded without affecting the fence.

 

  (3) Fire Sprinklers: Remove all piping inside the Building. If allowed by the
fire department, cap the fire main at the exterior of the Building, leaving the
backflow and the piping between the backflow and the Building intact.

 

  (4) Privacy Screen Ficus Hedge: Remove the Ficus hedge between Phase I and the
future Phase II expansion. The row of Oak trees remain.

 

  (5) Environmental Statement: Provide written statement that there are no
hazardous spills or other environmental issues.

 

  (6) Roof Top A/C units: Remove the 2ea 20 ton package a/c units and restore
concrete roof structure to original design. Restore the typical A/C curbs, a/c
electrical stubs, and exhaust fan jacks to original configuration.

 

  (7) Roofing: Sky LA added insulation and a second layer of roofing. Due to the
fact that a large number of patches must be made at the restored A/C Curbs and
that fact that we can not reroof over the existing roof because there are
already two layers of roofing, all the roofing and insulation should be removed
and a new 4 ply built up modified bitumen roofing system with a mineral surfaced
polyester cap sheet to be installed. Lessee shall be responsible for maintaining
the roof until it has been replaced.

Section 4.35 - Use of Expansion Property:

(a) Lessee acknowledges that Lessor intends to expand the Property in a manner
similar to Phase 2 shown on the site plan attached as Exhibit “C”. This
expansion will share the service court of Lessee’s Premises.

(b) Lessor will permit Lessee to utilize the undeveloped property until such
time that Lessor commences with the expansion provided that Lessee pays for all
associated real estate taxes and operating expenses. Lessor shall provide Lessee
with one hundred eighty (180) days notice of its intention to expand.

 

18



--------------------------------------------------------------------------------

(c) Provided Lessee is not in default of any of the terms and conditions of this
Lease, Lessee shall have the first opportunity to lease Phase 2 as it becomes
available for lease upon terms and conditions to be agreed upon by Lessor and
Lessee (“First Opportunity”). Lessee shall have thirty (30) days from Lessor’s
notice of availability to elect to exercise this right in which event the Lease
for same shall commence the earlier of thirty (30) days after election or upon
Lessor obtaining a Certificate of Completion for Phase 2. In the event Lessee
declines or fails to elect to lease such space or the parties can not mutually
agree on the terms and conditions, then the First Opportunity is automatically
terminated. This First Opportunity is not transferable. In the event of a
sublease or assignment, this right shall become null and void.

Section 4.36 - Previous Lease Cancellation:

Provided Lessee has vacated the Premises, the Lease between Lessor and Lessee,
dated October 18, 2004 and amended May 12, 2006 for the premises located at 8100
Oak Lane, Miami Lakes, FL 33016, consisting of 10,892 rentable square feet,
shall become null and void as of December 31, 2006, and thereafter both parties
shall be relieved of their responsibilities and obligations and rights under
that prior lease except for a final accounting.

Section 4.37 - Option to Renew:

(a) Provided Lessee is not in default of any of the terms and conditions of this
Lease, Lessee shall have the option to extend this Lease for one (1) period of
ten (10) years beginning immediately after the end of the original lease Term,
upon the same terms and conditions (excluding any occupancy concessions or
tenant improvements) of this Lease. To exercise such option, Lessee shall give
written notice to Lessor at least one hundred eighty (180) days before the end
of the original Lease Term. The Base Rent for the option period shall be as
follows:

 

PERIOD

   MONTHLY
RENT    TAX*    TOTAL

January 1, 2014 through December 31, 2014

   $ 59,538.28    $ 4,167.68    $ 63,705.96

January 1, 2015 through December 31, 2015

   $ 62,217.50    $ 4,355.23    $ 66,572.73

January 1, 2016 through December 31, 2016

   $ 65,017.29    $ 4,551.21    $ 69,568.50

January 1, 2017 through December 31, 2017

   $ 67,943.07    $ 4,756.01    $ 72,699.08

January 1, 2018 through December 31, 2018

   $ 71,000.51    $ 4,970.04    $ 75,970.54

January 1, 2019 through December 31, 2019

   $ 74,195.53    $ 5,193.69    $ 79,389.22

January 1, 2020 through December 31, 2020

   $ 77,534.33    $ 5,427.40    $ 82,961.73

January 1, 2021 through December 31, 2021

   $ 81,023.37    $ 5,671.64    $ 86,695.01

January 1, 2022 through December 31, 2022

   $ 84,669.42    $ 5,926.86    $ 90,596.28

January 1, 2023 through December 31, 2023

   $ 88,479.55    $ 6,193.57    $ 94,673.12

 

* A11 sales, use, or similar taxes now or hereinafter imposed on the payment of
rent by Lessee, whether federal, state, or local, which is currently 7.0%.

(b) In the event this Lease has been assigned or all or any portion of the
Premises has been sublet, this option shall automatically become and be deemed
null and void and neither Lessee nor any assignee or subtenant shall have the
right to exercise such option during the term of such assignment or sublease.

 

19



--------------------------------------------------------------------------------

Section 4.38 - RADON GAS DISCLOSURE STATEMENT:

RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT.

EXECUTED as of the date first above written in several counterparts, any one of
which shall be deemed an original, but all constituting only one instrument.

 

    LESSOR Signed in the presence of:     THE GRAHAM COMPANIES, a Florida
corporation /s/ Jacqueline Milian     By:   /s/ Carol G. Wyllie       Carol G.
Wyllie       Title:   Executive Vice-President /s/ Diane Little     Attest:  
/s/ Robert S. Whitehead (As to Lessor)       Robert S. Whitehead       Title:  
Assistant Secretary (LESSOR’S CORPORATE SEAL)      

 

    LESSEE     BANKUNITED, FSB /s/ Lisette Fuste     By:   /s/ Robert A. Marsden
      Title:   EXECUTIVE VP /s/ Ivonne Paez     Attest:   (As to Lessee)        
    Title:   (LESSEE’S CORPORATE SEAL)      

 

20